NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



IRA PARKER,                                    )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D18-3086
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed May 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Susan G. Barthle, Judge.

Ira Parker, pro se.


PER CURIAM.


              Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.